               Case 8:21-cr-00087-PJM Document 1 Filed 04/07/21 Page 1 of 5
                                                                                   ____ FILED ___ ENTERED
                                                                                   ____ LOGGED _____ RECEIVED

                                                                                  4:20 pm, Apr 07 2021
MFD: USAO 2020R00690
                                                                                   AT GREENBELT
                                                                                   CLERK, U.S. DISTRICT COURT
                          IN THE UNITED STATES DISTRICT COURT                      DISTRICT OF MARYLAND
                             FOR THE DISTRICT OF MARYLAND                          BY ______________Deputy


 UNITED STATES OF AMERICA                         *
                                                  *
          v.                                      *        CRIMINAL NO. PJM 21-cr-87
                                                  *
 SONYA BANNISTER BURFORD,                         *        (Theft of Government Property,
                                                  *        18 U.S.C. § 641; Aiding and
                  Defendant                       *        Abetting, 18 U.S.C. § 2; Forfeiture,
                                                  *        18 U.S.C. § 981(a)(1)(C), 21 U.S.C.
                                                  *        § 853(p), 28 U.S.C. § 2461(c))
                                                  *
                                               *******

                                          INFORMATION

                                            COUNT ONE
                                  (Theft of Government Property)

         The Acting United States Attorney for the District of Maryland charges that:

                                            Introduction

         At all times relevant to the charges in this Information:

         1.     The defendant, SONYA BANNISTER BURFORD (“BURFORD”), was a

resident of Upper Marlboro, Maryland.

         2.     The Social Security Administration (“SSA”) was an agency of the United States

within the United States Government that administered programs under the Social Security Act,

Title 42, United States Code, Section 301, et seq. These programs included Social Security

Disability Insurance (“SSDI”), which made monthly benefit payments to individuals who had

worked and paid social security taxes but had become disabled and unable to work.

         3.        Individual 1 was an SSDI beneficiary who died on or about August 30, 1996 and

who was married to and survived by BURFORD.
             Case 8:21-cr-00087-PJM Document 1 Filed 04/07/21 Page 2 of 5



        4.      At the time of Individual 1’s death in 1996, Individual 1 was receiving monthly

SSDI benefit payments by direct deposit into a bank account jointly titled to Individual 1 and

BURFORD (the “Joint Account”).

        5.      BURFORD did not notify SSA of Individual 1’s death and, instead, allowed SSA

to continue to make payments intended for Individual 1 to the Joint Account.

        6.      Each month after Individual 1’s death, BURFORD would access and spend the

benefits payments made into the Joint Account through ATM withdrawals, or by purchasing

prepaid debit and gift cards.

        7.      By the time SSA learned of the theft and suspended the payments, BURFORD

had stolen at least $322,938 in benefits payments made to Individual 1 to which she was not

entitled.




                                                2
            Case 8:21-cr-00087-PJM Document 1 Filed 04/07/21 Page 3 of 5



                                           The Charge

       8.      Between in or about September 1996 and in or about January 2020, in the District

of Maryland, the defendant,

                              SONYA BANNISTER BURFORD,

did embezzle, steal, purloin, and knowingly convert to her use and the use of another, any money

and thing of value of the United States and any department and agency thereof, with an

aggregate value that exceeded $1,000, that is, Social Security Title II Disability Insurance

Benefit Payments to which she was not entitled.



18 U.S.C. § 641
18 U.S.C. § 2




                                                  3
              Case 8:21-cr-00087-PJM Document 1 Filed 04/07/21 Page 4 of 5



                                  FORFEITURE ALLEGATION

        The Acting United States Attorney for the District of Maryland further finds that:

        1.       Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the

defendant that the United States will seek forfeiture as part of any sentence in accordance with

18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), as a result of the

defendant’s conviction under Count One of this Information.

                            Theft of Government Property Forfeiture

        2.       Upon conviction of the offense set forth in Count One of this Information, the

defendant,

                                SONYA BANNISTER BURFORD,

shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),

any property, real or personal, which constitutes or is derived from proceeds traceable to such

offense, including, but not limited to, a money judgment in the amount of at least $322,938 in

United States currency.

                                          Substitute Assets

        3.       If, as a result of any act or omission of the defendant, any such property subject to

forfeiture:

                 a.     cannot be located upon the exercise of due diligence;

                 b.     has been transferred or sold to, or deposited with, a third person;

                 c.     has been placed beyond the jurisdiction of the Court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled with other property which cannot be divided
                        without difficulty,


                                                   4
          Case 8:21-cr-00087-PJM Document 1 Filed 04/07/21 Page 5 of 5



it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.

§ 2461(c), to seek forfeiture of any other property of said defendant up to the value of the

forfeitable property described above.



18 U.S.C. § 981(a)(1)(C)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)



Dated: April 7, 2021                              _________________________________
                                                  Jonathan F. Lenzner
                                                  Acting United States Attorney




                                                 5
